Name: COMMISSION REGULATION (EC) No 88/96 of 22 January 1996 determining the extent to which applications lodged in January 1996 for import licences under the regime provided for by a tariff quota for certain products falling within CN codes ex 0203 19 55 and ex 0203 29 55 in the pigmeat sector for the period from 1 July 1995 to 30 June 1996
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  international trade;  trade policy
 Date Published: nan

 23 . 1 . 96 f EN I Official Journal of the European Communities No L 17/21 COMMISSION REGULATION (EC) No 88/96 of 22 January 1996 determining the extent to which applications lodged in January 1996 for import licences under the regime provided for by a tariff quota for certain products falling within CN codes ex 0203 19 55 and ex 0203 29 55 in the pigmeat sector for the period from 1 July 1995 to 30 June 1996 HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for import licences for the period 1 January to 31 March 1996 submitted under Regulation (EC) No 1486/95 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 April to 30 June 1996 applications may be lodged pursuant to Regulation (EC) No 1486/95 for import licences for a total quantity as referred to in Annex II. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1486/95 of 28 June 1995 opening and providing for the administration of a tariff quota for certain products falling within CN codes ex 0203 19 55 and ex 0203 29 55 in the pigmeat sector for the period from 1 July 1995 to 30 June 1996 ('), Whereas the applications for import licences lodged for the first quarter of 1996 are, for certain products, for quantities less than the quantities available and can there ­ fore be met in full and for other products the said appli ­ cations are for quantities greater than the quantities avai ­ lable and must therefore be reduced by a fixed percentage to ensure a fair distribution ; Whereas, the surplus to be added to the quantity available for the following period should be determined, Article 2 This Regulation shall enter into force on 23 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1996. For the Commission Franz FISCHLER Member of the Commission o OJ No L 145, 29. 6. 1995, p. 58 . No L 17/22 | EN I Official Journal of the European Communities 23 . 1 . 96 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 January to 31 March 1996 G2 100 G3 16 ANNEX II (tonnes) Group No Total quantity available for the period 1 April to 30 June 1996 G2 3 466 G3 208